DETAILED ACTION
This is a response to the FAI interview on 01/25/2022, in which claims 1, 3-8, 10-15, and 17-20 are presented for examination.  Claims 1, 8, and 15 are of independent form. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Note on Double Patenting
The terminal disclaimer filed on 02/04/2022 has been reviewed and accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
After a telephone interview with Applicant Representative Roozbeh Gorgin on 01/25/2022, Authorization for Examiner’s Amendment was given on 02/02/2022.
The application has been amended by the Examiner’s Amendment as follows: 
Please replace ALL CLAIMS with the claim listing in the attached Office Action Appendix.

Allowable Subject Matter
Claims 1, 3-8, 10-15, and 17-20 are allowed.  
The following is an examiner’s statement of reasons for allowance: 

presenting, via an electronic device, a geographic map with a challenge based on a multi-factor authentication (MFA) process to log in to an account, the challenge requiring the user to provide authentication input via the map by marking a particular geographic location on the geographic map” with 
comparing the series of gestures of the current interaction information to the expected series of gestures of the previously-submitted authentication information to determine if they match within a predetermined threshold but do not exactly match
when considered in combination with other limitations specified in the independent claims 1, 8, and 15, respectively.  
Therefore, independent claims 1, 8, and 15 allowed. Dependent claims are allowed by virtue of their dependencies on the base claims 1, 8, and 15, respectively, as they further limit the scope of the claimed invention.

It should be noted that the prior art of record discloses reassigning access rights (e.g., seats of purchased tickets) upon request using computerized ticketing systems for live events, as discussed on the record.  However, the prior art fails to disclose or reasonably teach the combination of the reassignment of access rights with a mobile device of user in communication with the computer systems for receiving a notification of available tickets with options (of seating) and a second notification with a display of a different unique identifier code associated with the reassignment, when considered with other limitations of the independent claims as a whole. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272-9953.  The examiner can normally be reached on Monday ~ Friday, 7:30 A.M ~ 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Don G Zhao/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        02/08/2022